NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 LYNN SMITH,
                                                                Civ. No. 18-14955
                      Appellant,
                                                                OPINION
 v.

 MANASQUAN BANK,

                      Appellee.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Appeal by Lynn Z. Smith (“Appellant”) of

an Order entered by the United States Bankruptcy Court for the District of New Jersey on

October 3, 2018 denying a Motion to Compel Discovery. (U.S.B.C. Docket No. 17-34862, ECF

No. 294.) Trustee Andrea Dobin opposes. (ECF No. 14.) The Court has decided this matter upon

the parties’ written submissions and without oral argument. For the reasons set forth below,

Appellant’s Appeal is denied.

                                        BACKGROUND

       Appellant is the debtor in an ongoing bankruptcy proceeding. On August 16, 2018,

Appellant filed a Motion to Compel Discovery of Trustee Auction Process. (U.S.B.C. Docket

No. 17-34862, ECF No. 235.) That Motion stated that “there are matters to be cleared up

involving the propriety of the Trustee’s action in this matter” and described suspicions of

conflicts of interest and other misconduct on the part of the Bankruptcy Trustee. (Id. at 2.)

Before this Court, Appellant has suggested that the Motion was intended not to compel discovery

per se but rather to remove the Trustee. (Stmt. of Issues at 2, ECF No. 7.) The Bankruptcy Court

                                                 1
denied the Motion on October 3, 2018. (U.S.B.C. Docket No. 17-34862, ECF No. 294.)

       On October 15, 2018, Appellant filed the present Appeal challenging the Bankruptcy

Court’s Order. Appellant filed two Briefs, one on January 4, 2019 (ECF No. 10) and the other on

January 22, 2019 (ECF No. 11). 1 Trustee Dobin filed an opposing Brief on February 21, 2019.

(ECF No. 14.) 2 Appellant filed a Reply Brief on March 7, 2019. (ECF No. 15.) The Appeal is

presently before the Court.

                                          DISCUSSION

       This Court lacks jurisdiction to hear this interlocutory Appeal, so the Appeal is

dismissed. 28 U.S.C. § 158(a) grants district courts jurisdiction to hear appeals “(1) from final

judgments, orders, and decrees; (2) from interlocutory orders and decrees issued [modifying the

time periods to submit a plan of reorganization, 11 U.S.C. § 1121]; and (3) with leave of the

court, from other interlocutory orders and decrees.”

       In this case, the Order being appealed denied Appellant’s request to question the

propriety of the Trustee’s conduct, or possibly to remove the Trustee. Such an order is not final

under 28 U.S.C. § 158(a)(1). See Truong v. Kartzman, 513 F.3d 91, 94 (3d Cir. 2008) (finding an

order “den[ying] appellants’ request for a hearing concerning an alleged conflict of interest on

the part of the trustee” was not final because “it was solely related to the conduct or progress of

litigation before the bankruptcy court and did not dispose of any discrete claim or cause of

action”).

       While an interlocutory appeal may be heard “with leave of the court” under § 158(a)(3),

the Court will not grant leave in this case. Following the reasoning of 28 U.S.C. § 1292(b)—the


1
  Though the rules contemplate that Appellant file only one brief, see Fed. R. Bankr. P. 8014(a),
the Court will accept both briefs as if they were presented as one.
2
  Appellee Manasquan Bank also filed a brief claiming that the present Appeal does not concern
it. (ECF No. 13.)
                                                 2
statute addressing interlocutory appeals before a circuit court, see Hon. William L. Norton, Jr. et

al., Norton Bankruptcy Law & Practice § 170:14 (3d ed., Oct. 2018 update) (stating that §

1292(b) provides guidance for bankruptcy cases)—an interlocutory appeal may be heard when

“[the underlying] order involves a controlling question of law as to which there is substantial

ground for difference of opinion and . . . an immediate appeal from the order may materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). In this case, Appellant

has not shown that there is substantial ground for difference of opinion as to a controlling

question of law. Additionally, the Court is not convinced that hearing this Appeal will help to

terminate the litigation. Appellant has already filed multiple appeals from the Bankruptcy Court

(see Docket Nos. 18-48, 18-14350, 18-14953), in some cases relitigating questions that had

already been addressed (compare Op. at 7, Docket No. 18-48, ECF No. 74 (reiterating that the

Bankruptcy Court cannot invalidate final judgments by New Jersey state courts), with Stmt. of

Issues at 9, Docket No. 18-14953, ECF No. 7 (questioning the validity of a final judgment by a

New Jersey state court)). Continuing to entertain interlocutory appeals will further prolong

litigation. The more prudent course is to wait to hear an appeal with the benefit of the full record

at the conclusion of Bankruptcy Court proceedings. 28 U.S.C. § 158(a) thus does not provide

jurisdiction for this Appeal.

                                          CONCLUSION

          For the foregoing reasons, Appellant’s Appeal is denied. An appropriate Order will

follow.

Date:     3/26/19                                              /s/ Anne E. Thompson     .
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                  3
